Citation Nr: 1436775	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the February 2004 rating decision, the RO denied an evaluation in excess of 30 percent for the service-connected back disability.  A February 2005 rating decision increased the evaluation for the Veteran's service-connected back disability to 40 percent, effective November 26, 2003, the date of the claim for an increased evaluation.  A November 2013 Board decision found that a claim of entitlement to a TDIU was part and parcel of the increased rating issue as per Rice v. Shinseki.  22 Vet. App. 447 (2009).  The Board then remanded that claim for further development.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in April 2014.  The examination was divided into three reports: one on the Veteran's back disability, one on his peripheral nerves disability, and one on his male reproductive disability.  The examiner did not consider the disabilities in combination, as instructed by the November 2013 remand.  The Board notes that the Federal Circuit has held that an opinion as to the combined effects of service-connected disabilities is not required.  See Geib v. Shinseki, 733 F.3d 1350, 1352 (Fed. Cir. 2013).  However, here, the Veteran has a right to compliance with remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, further remand is necessary.  

The examiner found that it is not at least as likely as not that the Veteran's service-connected back disability would prevent him from working "if his other medical and social problems were under good enough control to allow his back to be appropriately and adequately evaluated and treated," and that "if he did not have other very significant medical and social issues, it is at least as likely as not that he would be able to work in a sedentary setting while using a wheelchair if pain control was [optimized]."   Earlier in the opinion the examiner states that attempts to evaluate and treat the Veteran's back disability have been made, but difficulties have arisen due to the Veteran's "transportation difficulties and preference for remaining in wheelchair all day," noting that he has not attended some appointments or has not been able to be fully evaluated due to limitations due to other medical problems.  

The Veteran's representative has argued in a June 2014 statement that because the examiner noted that the Veteran's back disability has not been able to be fully evaluated, a new examination should be scheduled.  The April 2014 medical opinion appears to be based upon review of the electronic record.  Rather than accept an opinion based upon records that the examiner felt did not evaluate the Veteran's back disability as fully as she would like, a physical examination should be obtained as part of the new medical opinion in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation by an appropriate examiner who has not provided an opinion on this matter before.  The electronic record should be reviewed in conjunction with the examination.  All appropriate testing must be performed, including any specialty examinations, if deemed necessary by the examiner, and all clinical findings should be reported in detail.  In particular, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform the physical acts required for employment.  

The examiner is informed that the Veteran's service-connected disabilities are: T12 compression fracture with thoracic spine degenerative disc disease, evaluated at 50%; right tibial neuropathy with mild tarsal tunnel syndrome, evaluated at 10%; peripheral entrapment neuropathy, digital branches, left fifth toe, evaluated as noncompensable; and impotency, evaluated as noncompensable.   

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation consistent with his educational and occupational history, without regard to his age or any non-service-connected disabilities.  

Any opinion given must be supported by complete rationale.  

2.  Notify the Veteran that he must report for any examination scheduled and that failure to report may result in his claim being denied.  38 C.F.R. § 3.655.  

3.  Thereafter, if the examiner finds that the Veteran's service-connected disabilities prevent him from working, and he does not meet the schedular criteria for TDIU, then refer the claim to the Director of Compensation and Pension Service for consideration of assignment of an extraschedular TDIU under the provisions of  38 C.F.R.
 § 4.16(b).  
 

4.  After completing the above development, readjudicate the issue on appeal.  If the benefit remains denied, issue a Supplemental Statement of the Case, and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



